Fourth Court of Appeals
                                San Antonio, Texas
                                      January 8, 2019

                                   No. 04-17-00674-CV

                                 Christopher Todd RUST,
                                        Appellant

                                             v.

                                    Aslynn Tanis RUST,
                                         Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                  Trial Court No. 17-470
                         Honorable Bill R. Palmer, Judge Presiding


                                      ORDER
       The Appellant’s Motion to Extend Time to File En Banc Reconsideration. The motion is
due on January 14, 2019.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court